Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
 Response to Amendments 
In response to the amendments received 09/22/2022: 
Claims 1-2 and 6-20 are pending in the current application. Claims 1 and 8 have been amended. Claim 21 has been cancelled. 
The cores of the previous prior art-based rejections have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-16 recite the resin layer has a thickness of {40/45/50} µm or more; however, the instant disclosure teaches that the resin layer should not have a thickness above 200 µm (P92 of PGPUB). 
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). MPEP 2173
Claim Rejections - 35 USC § 103
Claims 1-2, 6-9, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sasayama et al. (US 6,461,757) in view of Kimura et al (US 2016/0315296). 
 Regarding claim 1, Sasayama teaches a battery comprising: 
	a multilayer member including a plurality of multilayer members (Col. 45 [48-67]), and 
	an external packaging member, or pouch casing (Col. 15 [10-22]) configured to cover the multilayer member (abstract), 
wherein: 
	the multilayer member includes
positive electrode member including a positive electrode current collector and a positive electrode mix layer provided on a surface of the positive electrode current collector (Col. 20-21 [59-9]), 
a separator configured to contain an electrolyte (Col. 20-21 [59-9]. Col. 7 [53-56]), and 
a negative electrode member including a negative electrode current collector and a negative electrode mix layer provided on the surface of the negative electrode current collector (Col. 21 [1-5]); 
the positive electrode member, the separator and the negative electrode member are laminated together (Col. 20-21 [59-9]. Col 22) and the positive electrode mix layer and negative electrode mix layer face each other; 
the multilayer members are stacked on each other in such a manner that the current collectors having the same polarity face each other (Col. 45 [48-67]) and the positive electrode current collector and the negative electrode current collector have an end surface, respectively (Col. 20-21 [60-9]; Col.26 [32-36]); and
the external packaging member includes at least a resin layer, or outer insulating material layer having a Young’s modulus of 3 x 109 Pa, or 400 kg/mm2 (Col 15 [51-54]).
Sasayama teaches the external packaging member includes the resin layer, or outer electrically insulating material layer 3 provided on a first surface of the metal layer (Col. 9 [23-25]), an intermediate layer, or middle metal foil layer 2 (Col 9 [6-8]), and a heat-sealable material layer, second resin layer, or thermoplastic resin layer 1 provided on the second surface of the metal foil 2 (Col. 8 [60-64]), which are laminated in this order as observed from outside of the external package (Col. 15 [11-22]), and 
wherein a thickness of the resin layer, or electrically insulating material layer is larger than a thickness of the heat-sealable material layer, or thermoplastic resin layer (all examples of Sasayama i.e. Col. 27 [46-64] and Col. 32 [1-12]), 
wherein the resin layer may consist of polyethylene terephthalate resin (Col. 14 [5-10], Col. 16 [12-14], Col. 46 [26-27]). The thickness of the resin layer is greater than 40 µm and less than 200 µm, or 1 to 100 µm (Col. 9 [55]).
The examiner takes note of the fact that the prior art range of 1 to 100 µm overlaps the claimed range of 40 µm or more and 200 µm or less. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Sasayama is silent in teaching that the current collectors that are stacked in the multilayer structure are not fixed to each other; however, Kimura, in a similar field of endeavor related to a batteries, teaches a multilayer structure with current collectors facing each other (P16-19). 
Kimura teaches stacking current collectors such that the same polarity face each other (P94) and that to prevent breakage, decreasing capacity, degraded cycle performance and the like in a storage device the current collectors facing each other should not be fixed to each other, or should be able to slide to relieve stress applied when the device is bent (P95). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the current collectors that are stacked in the multilayer structure of Sasayama not fixed to each other to prevent breakage, decreasing capacity, and degraded cycle performance, as taught by Kimura. 
Regarding claim 2, modified Sasayama teaches the electrolyte has a gel-like form (Col. 24 [60-61]). 
Regarding claim 6, modified Sasayama teaches the intermediate layer includes aluminum (Col 9 [6-8]). 
Regarding claim 7, modified Sasayama teaches the multilayer members are connected in parallel with each other in the multilayer structure (Col. 21 [6-9]).
Regarding claim 8, Sasayama teaches a battery comprising: 
	a multilayer member; and 
	an external packaging member, or pouch casing (Col. 15 [10-22]) configured to cover the multilayer member (abstract), 
wherein: 
	the multilayer member includes a positive electrode member including a positive electrode current collector and a positive electrode mix layer provided on a surface of the positive electrode current collector (Col. 20-21 [59-9]) and the positive electrode current collector and the negative electrode current collector have an end surface, respectively (Col. 20-21 [60-9]; Col.26 [32-36]), 
a separator configured to contain an electrolyte (Col. 20-21 [59-9]. Col. 7 [53-56]), and 
a negative electrode member including a negative electrode current collector and a negative electrode mix layer provided on the surface of the negative electrode current collector (Col. 21 [1-5]); 
the positive electrode member, the separator and the negative electrode member are laminated together (Col. 20-21 [59-9]. Col 22);
the electrolyte has a gel-like form (Col. 24 [60-61]); and 
the external packaging member includes at least a resin layer, or outer insulating material layer having a Young’s modulus of 3 x 109 Pa, or 400 kg/mm2 (Col 15 [51-54]).
Sasayama teaches the external packaging member includes the resin layer, or outer electrically insulating material layer 3 provided on a first surface of the metal layer (Col. 9 [23-25]), an intermediate layer, or middle metal foil layer 2 (Col 9 [6-8]), and a heat-sealable material layer, second resin layer, or thermoplastic resin layer 1 provided on the second surface of the metal foil 2 (Col. 8 [60-64]), which are laminated in this order as observed from outside of the external package (Col. 15 [11-22]), and 
wherein a thickness of the resin layer, or electrically insulating material layer is larger than a thickness of the heat-sealable material layer, or thermoplastic resin layer (all examples of Sasayama i.e. Col. 27 [46-64] and Col. 32 [1-12]), 
wherein the resin layer may consist of polyethylene terephthalate resin (Col. 14 [5-10], Col. 16 [12-14], Col. 46 [26-27]). The thickness of the resin layer is greater than 40 µm and less than 200 µm, or 1 to 100 µm (Col. 9 [55]).
The examiner takes note of the fact that the prior art range of 1 to 100 µm overlaps the claimed range of 40 µm or more and 200 µm or less. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Sasayama is silent in teaching that the current collectors that are stacked in the multilayer structure are not fixed to each other; however, Kimura, in a similar field of endeavor related to a battery, teaches a multilayer structure with current collectors facing each other (P16-19). 
Kimura teaches stacking current collectors such that the same polarity faces each other (P94) and that to prevent breakage, decreasing capacity, degraded cycle performance and the like in a storage device the current collectors facing each other should not be fixed to each other, or should be able to slide to relieve stress applied when the device is bent (P95). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the current collectors that are stacked in the multilayer structure of Sasayama not fixed to each other to prevent breakage, decreasing capacity, and degraded cycle performance, as taught by Kimura.
Regarding claim 9, modified Sasayama teaches a battery comprising: 
an electrode body having the multilayer structure according to claim 1 (Col. 45 [48-62]); and 
	an external packaging member, or pouch casing (Col. 15 [10-22]), 
wherein: 
	the external packaging member includes a metal layer, or middle metal foil layer 2 including aluminum (Col 9 [6-8]), a first resin layer, or outer electrically insulating material layer 3 provided on a first surface of the metal layer (Col. 9 [23-25]), and a second resin layer, or thermoplastic resin layer 1 provided on the second surface of the metal foil 2 (Col. 8 [60-64]), 
the external packaging member is configured to accommodate the electrode body in such a manner that the first resin layer is located on an outer side (Col. 9 [23-27]). 
Regarding claim 13, modified Sasayama teaches the separator includes a base, or material capable of passing ions (Col. 24 [54-55]. Col. 45 [23-29]) and a surface layer, or electrolyte, provided on the surface of the base, and the surface layer -includes inorganic particles and a resin material (Col. 24 [57-61]). 
Regarding claim 14, modified Sasayama teaches the electrolyte includes inorganic particles (Col. 24 [57-61]).
Regarding claim 15, modified Sasayama teaches the first resin layer has a thickness of 45 µm or more, or preferably 1 to 100 µm (Col. 9 [55]). 
The examiner takes note of the fact that the prior art range of 1 to 100 µm overlaps the claimed range of 40 µm or more. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05
Modified Sasayama is silent in teaching the battery has a thickness of 1 mm or less; however, modified Sasayama also teaches that the advantages of the battery include having a small light weight battery with high capacity that is useable for portable equipment (Col. 47 [19-24]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to minimize the size of the battery to have a small, lightweight battery for portable equipment, and in doing so arrive at a battery of the claimed thickness of 1 mm or less. The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  Further, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 16, modified Sasayama teaches the first resin layer has a thickness of 50 µm or more, or preferably 1 to 100 µm (Col. 9 [55]). 
The examiner takes note of the fact that the prior art range of 1 to 100 µm overlaps the claimed range of 40 µm or more. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05
Modified Sasayama is silent in teaching the battery has a thickness of 1 mm or less; however, modified Sasayama also teaches that the advantages of the battery include having a small light weight battery with high capacity that is useable for portable equipment (Col. 47 [19-24]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to minimize the size of the battery to have a small, lightweight battery for portable equipment, and in doing so arrive at a battery of the claimed thickness of 1 mm or less. The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  Further, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 17, modified Sasayama teaches the battery of claim 1, the rejection of which is incorporated herein in its entirety. Sasayama fails to teach the battery has a thickness of 0.5 mm or less; however, Sasayama also teaches that the advantages of the battery include having a small light weight battery with high capacity that is useable for portable equipment (Col. 47 [19-24]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to minimize the size of the battery to have a small, lightweight battery for portable equipment, and in doing so arrive at a battery of the claimed thickness of 0.5 mm or less. The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  Further, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sasayama in view of Kimura as applied to at least claim 1 above, and further in view of Hatta et al. (US 2016/0043370). 
Regarding claim 10, modified Sasayama teaches the external packaging member includes the resin layer, or third thin film, an intermediate layer, or second thin film, and a heat-sealable material layer, or first thin film which are laminated in this order as observed from outside of the external packaging member (Col. 15 [11-23]). 
Modified Sasayama is silent in teaching an adhesive agent layer is provided between the resin layer and the intermediate layer; however, Hatta, in a similar field of endeavor related to batteries and casings, teaches an exterior package for a battery formed from a laminate of a resin layer on both sides of a metal layer (P209). 
Hatta teaches including an adhesive agent layer between the outer resin layer and the intermediate layer, or metal layer, to improve adhesion of the layers (P209-211). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include an adhesive agent layer between the intermediate layer and the resin layer of modified Sasayama to improve adhesion of the layers, as taught by Hatta. 
Regarding claim 12, modified Sasayama teaches a second adhesive agent, or intermediate electrical insulating material layer, between the intermediate layer, or middle metal foil layer and the heat-sealable material layer, or inner thermoplastic resin layer (Col. 15 [11-22]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sasayama in view of Kimura and Hatta as applied to at least claim 10 above, and further in view of Takamori et al. (US 2015/0037596). 
Regarding claim 11, modified Sasayama in view of Hatta teaches an adhesive agent layer between the resin layer and the intermediate layer. 
Modified Sasayama in view of Hatta fails to teach the adhesive agent layer has an empty space as observed in a thickness direction; however, Takamori, in a similar field of endeavor related to packaging for batteries (P159) teaches using an adhesive agent between adherend layers including metals and polyethylene terephthalate (P91. 106). 
Takamori teaches that known methods of applying an adhesive agent layer include method that form an empty space as observed in a thickness direction, such as spiral coating layer, or dot coating creating spot-like coating (P107). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use one of the known methods of applying an adhesive agent to form an empty space as observed in a thickness direction, as taught by Takamori, in the battery of modified Sasayama, as it would yield no more than predictable outcomes which one of ordinary skill in the art would have expected to achieve i.e. adhesion, cost, and flexibility. 
A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. MPEP 2143.02
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasayama in view of Kimura as applied to claim 1 above, and further in view of Federici et al. (US 2015/0325856).
Regarding claim 18, modified Sasayama teaches the battery of claim 1, the rejection of which is incorporated herein in its entirety. 
Modified Sasayama fails to teach an electronic device comprising the battery of claim 1; however, Frederici, in a similar field of endeavor related to batteries, teaches it is well known to include lithium flexible batteries in electronic device (P5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the battery of modified Sasayama in an electronic device, because Frederici teaches is it well known and the use of the known arrangement of modified Sasayama in the well-known device yields nothing more than predictable results and one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined. MPEP 2143 A
Regarding claim 19, modified Sasayama teaches the battery of claim 1, the rejection of which is incorporated herein in its entirety. 
Modified Sasayama fails to teach a wearable device comprising the battery of claim 1; however, Frederici, in a similar field of endeavor related to batteries, teaches it is well known to include lithium flexible batteries in wearable devices device (P5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the battery of modified Sasayama in a wearable device, because Frederici teaches is it well known and the use of the known arrangement of Sasayama in the well-known device yields nothing more than predictable results and one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined. MPEP 2143 A
Regarding claim 20, modified Sasayama teaches the battery of claim 1, the rejection of which is incorporated herein in its entirety. 
Modified Sasayama fails to teach an IC card comprising the battery of claim 1; however, Frederici, in a similar field of endeavor related to batteries, teaches it is well known to include lithium flexible batteries in IC cards (P5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the battery of modified Sasayama in an IC card , because Frederici teaches is it well known and the use of the known arrangement of Sasayama in the well-known device yields nothing more than predictable results and one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined. MPEP 2143 A
Claims 1-2, 6-9, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (US 2016/0240325) in view of Sasayama et al. (US 6,461,757) and Kimura et al. (US 2016/0315296).
Regarding claim 1, Tajima teaches a battery 100 comprising:
	a multilayer structure including a plurality of multilayer members, or plurality of stacked/bending members,
an external packaging member, or exterior body 110 configured to cover the multilayer structure, or secondary battery 100 (P78; Fig. 2A), 
wherein: 
each of the multilayer members includes
a positive electrode member 111 including a positive electrode current collector 101 and a positive electrode mix layer 102 provided on a surface of the positive electrode current collector 101, 
a separator 108 configured to contain an electrolyte 109 (P199-202; Fig.2A. 10), and 
a negative electrode member 115 including a negative electrode current collector 105 and a negative electrode mix layer 106 provided on the surface of the negative electrode current collector 105 (P80; Fig. 2A); 
the positive electrode member 111, the separator 108 and the negative electrode member 115 are laminated together, and the positive electrode mix layer 102 and the negative electrode mix layer 106 face each other (Fig. 2A. 3A);
the multilayer members are stacked on each other in such a manner that current collectors having the same polarity face each other (P92; Fig. 1A. 2A); and 
the external packaging member 110 includes at least a resin layer, or third thin film including an insulating synthetic resin (P303) including a polyester-based resin. 
Tajima teaches the external packaging member includes the resin layer, or third thin film, an intermediate layer, or second thin film, and a heat-sealable material layer, or first thin film which are laminated in this order as observed from outside of the external packaging member (P303).
Tajima is silent in teaching the resin member has a Young’s modulus if 3 x 109 Pa or more and includes polyethylene terephthalate, and the thickness of the resin layer is larger than a thickness of the heat-sealable material layer, wherein the thickness of the resin layer is greater than 40 µm and the thickness of the heat-sealable material layer is less than 40 µm; however, Sasayama, in a similar field of endeavor related to batteries and casings, teaches an external packaging member, or pouchy casing, comprising an insulating resin layer (Col. 8-9) comprising a polyester-based resin (Col. 9 [23-38]). 
Sasayama teaches that the insulating resin layer should have a high Young’s module, or tension modulus to prevent damage to the casing. Sasayama teaches this modulus is preferably 3 x 109 Pa or more, or 400 kg/mm2 or more (Col. 15 [43-53]). Sasayama teaches polyethylene terephthalate as a preferred polyester-based resin film for an insulating layer in order to have the preferred Young’s modulus to prevent damage to the casing (Col. 16 [12-14]). Sasayama also teaches that the heat-sealable material, or inner thermoplastic layer preferably has a thickness in a range of 10 to 100 µm and the resin layer, or outer electrically insulating material has a thickness of 1 to 100 µm, both selected to balance between desired mechanical strength and weight reduction (Col. 8 [60-67] and Col. 9 [49-55]) wherein all examples of Sasayama teach a thickness of the resin layer, or electrically insulating material layer is larger than a thickness of the heat-sealable material layer, or thermoplastic resin layer (all examples of Sasayama i.e. Col. 27 [46-64] and Col. 32 [1-12]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the resin layer of Tajima use a Young’s modulus of 3 x 109 Pa or more, or 400 kg/mm2 or more, using polyethylene terephthalate as taught by Sasayama, to prevent damage to the casing and have the thickness of the resin layer as larger than the thickness of the heat-sealable material layer to optimize weight reduction and mechanical strength wherein the thickness of the resin layer is greater than 40 µm and 200 µm or less, or 1 to 100 µm (Col. 9 [55]), and the thickness of the heat-sealable material layer is less than 40 µm, or 10 to 100 µm (Col. 8 [60-67]).
The examiner takes note of the fact that the prior art range of 1 to 100 µm overlaps the claimed range of 40 µm or more. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Modified Tajima is silent in teaching that the current collectors that are stacked in the multilayer structure are not fixed to each other; however, Kimura, in a similar field of endeavor related to a battery, teaches a multilayer structure with current collectors facing each other (P16-19). 
Kimura teaches stacking current collectors such that the same polarity faces each other (P94) and that to prevent breakage, decreasing capacity, degraded cycle performance and the like in a storage device the current collectors facing each other should not be fixed to each other, or should be able to slide to relieve stress applied when the device is bent (P95). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the current collectors that are stacked in the multilayer structure of modified Tajima not fixed to each other to prevent breakage, decreasing capacity, and degraded cycle performance, as taught by Kimura. 
Regarding claim 2, modified Tajima teaches the electrolyte has a gel-like form (P17).
Regarding claim 6, modified Tajima teaches the intermediate layer, or second thin film includes aluminum (P303). 
Regarding claim 7, modified Tajima teaches the multilayer members are connected in parallel with each other in the multilayer structure, wherein the current collectors of the plurality of multilayer members/laminated members are connected to each other (P5-240; Fig. 2A. 6B). 
Regarding claim 8, Tajima teaches a battery 100 comprising:
	a multilayer member, and 
an external packaging member, or exterior body 110 configured to cover the multilayer member, or secondary battery 100 (P78; Fig. 2A), 
wherein: 
the multilayer member includes
a positive electrode member 111 including a positive electrode current collector 101 and a positive electrode mix layer 102 provided on a surface of the positive electrode current collector 101, 
a separator 108 configured to contain an electrolyte 109 (P199-202; Fig.2A. 10), and 
a negative electrode member 115 including a negative electrode current collector 105 and a negative electrode mix layer 106 provided on the surface of the negative electrode current collector 105 (P80; Fig. 2A), 
wherein the positive current collector and the negative current collector have an end surface, respectively (Fig. 34A-B) ; 
the positive electrode member 111, the separator 108 and the negative electrode member 115 are laminated together (Fig. 2A. 3A); 
the electrolyte has a gel-like form (P17); and 
the external packaging member 110 includes at least a resin layer, or third thin film including an insulating synthetic resin (P303) including a polyester-based resin. 
 Tajima is silent in teaching the resin member has a Young’s modulus if 3 x 109 Pa or more and includes polyethylene terephthalate, and the thickness of the resin layer is larger than a thickness of the heat-sealable material layer, wherein the thickness of the resin layer is greater than 40 µm and the thickness of the heat-sealable material layer is less than 40 µm; however, Sasayama, in a similar field of endeavor related to batteries and casings, teaches an external packaging member, or pouchy casing, comprising an insulating resin layer (Col. 8-9) comprising a polyester-based resin (Col. 9 [23-38]). 
Sasayama teaches that the insulating resin layer should have a high Young’s module, or tension modulus to prevent damage to the casing. Sasayama teaches this modulus is preferably 3 x 109 Pa or more, or 400 kg/mm2 or more (Col. 15 [43-53]). Sasayama teaches polyethylene terephthalate as a preferred polyester-based resin film for an insulating layer in order to have the preferred Young’s modulus to prevent damage to the casing (Col. 16 [12-14]). Sasayama also teaches that the heat-sealable material, or inner thermoplastic layer preferably has a thickness in a range of 10 to 100 µm and the resin layer, or outer electrically insulating material has a thickness of 1 to 100 µm, both selected to balance between desired mechanical strength and weight reduction (Col. 8 [60-67] and Col. 9 [49-55]) wherein all examples of Sasayama teach a thickness of the resin layer, or electrically insulating material layer is larger than a thickness of the heat-sealable material layer, or thermoplastic resin layer (all examples of Sasayama i.e. Col. 27 [46-64] and Col. 32 [1-12]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the resin layer of Tajima use a Young’s modulus of 3 x 109 Pa or more, or 400 kg/mm2 or more, using polyethylene terephthalate as taught by Sasayama, to prevent damage to the casing and have the thickness of the resin layer as larger than the thickness of the heat-sealable material layer to optimize weight reduction and mechanical strength wherein the thickness of the resin layer is greater than 40 µm and less than 200 µm, or 1 to 100 µm (Col. 9 [55]). The examiner takes note of the fact that the prior art range of 1 to 100 µm overlaps the claimed range of 40 µm or more. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Modified Tajima is silent in teaching that the current collectors that are stacked in the multilayer structure are not fixed to each other; however, Kimura, in a similar field of endeavor related to a battery, teaches a multilayer structure with current collectors facing each other (P16-19). 
Kimura teaches stacking current collectors such that the same polarity faces each other (P94) and that to prevent breakage, decreasing capacity, degraded cycle performance and the like in a storage device the current collectors facing each other should not be fixed to each other, or should be able to slide to relieve stress applied when the device is bent (P95). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the current collectors that are stacked in the multilayer structure of modified Tajima not fixed to each other to prevent breakage, decreasing capacity, and degraded cycle performance, as taught by Kimura. 
Regarding claim 9, modified Tajima teaches a battery 100 comprising:
	an electrode body having the multilayer structure according to claim 1 (P218), and
an external packaging member, or exterior body 110 (P78; Fig. 2A), 
wherein the external packaging member includes a metal layer, or second thin film including aluminum (P303), a first resin layer provided on the first surface of the metal layer, and a second resin layer provided on the second surface of the metal layer (P303); 
the external packaging member is configured to accommodate the electrode body in such a manner that the first resin layer is located on an outer side (P211. 303).
Regarding claim 13, modified Tajima teaches the separator includes a base (P200) and a surface layer, or electrolyte on a surface of the vase, and the surface layer includes inorganic particles (P202) and a resin material (P205). 
Regarding claim 14, modified Tajima teaches the electrolyte includes inorganic particles (P202). 
Regarding claim 15, modified Tajima in Sasayama teaches that the first resin layer has a thickness of 45 µm or more, or preferably 1 to 100 µm (Col. 9 [55]). 
The examiner takes note of the fact that the prior art range of 1 to 100 µm overlaps the claimed range of 45 µm or more. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05
Modified Tajima is silent in teaching the battery has a thickness of 1 mm or less; however, modified Tajima teaches that the battery can easily be downsized (P109) for easy fabrication. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to downsize the battery according to need and fabrication, and in doing so arrive at a battery of the claimed thickness of 1 mm or less. The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  Further, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 16, modified Tajima in Sasayama teaches that the first resin layer has a thickness of 50 µm or more, or preferably 1 to 100 µm (Col. 9 [55]). 
The examiner takes note of the fact that the prior art range of 1 to 100 µm overlaps the claimed range of 50 µm or more. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05
Modified Tajima is silent in teaching the battery has a thickness of 1 mm or less; however, modified Tajima teaches that the battery can easily be downsized (P109) for easy fabrication. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to downsize the battery according to need and fabrication, and in doing so arrive at a battery of the claimed thickness of 1 mm or less. The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  Further, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 17, modified Tajima is silent in teaching the battery has a thickness of 0.5 mm or less; however, modified Tajima teaches that the battery can easily be downsized (P109) for easy fabrication. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to downsize the battery according to need and fabrication, and in doing so arrive at a battery of the claimed thickness of 0.5 mm or less. The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  Further, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 18, modified Tajima teaches an electronic device comprising the battery according to claim 1 (P212). 
Regarding claim 19, modified Tajima teaches a wearable device comprising the battery of claim 1 (P212). 
Response to Arguments 
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that the new limitation “…the resin layer consists of one or more of polyethylene terephthalate and polyethylene naphthalate…” overcomes the prior art in light of these materials for increased mechanical strength with respect to the Youngs modulus (P91.217 of PGPUB).
Examiner respectfully disagrees. These benefits, and the same associated Youngs modulus are also taught by Sasayama. Sasayama not only teaches that PET is a well-known material used for outer resin films (Col. 2 [41-51]), but that PET is preferred for same reason as the disclosure (Col 16 [12-14], based on tension modulus leading to high mechanical strength. Examples where the resin layer consists of PET are also taught (i.e.: Col. 32 [1-10], Col. 33 [17-31], Col. 46 [26-31], therefore meeting the limitation. Furthermore, Sasayama teaches PET outer resin layers (above citation and further example such as (Col. 14 [5-11]), and one of ordinary skill in the art would be able to chose from the finite number of identified predictable potential solutions with a reasonable expectation of success. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Applicant argues “…wherein the positive electrode current collector and the negative electrode current collector have an end surface, respectively” overcomes the rejection made in light of modified Tajima. 
Examiner respectfully disagrees. An “end surface” is broad and can be interpreted as any surface of the current collector that ends, such as the surface that is in contact with another layer, or where the collector ends to connect with the terminal. Given that the collector is within a case it must have an end surface or it would extend infinitely into space. 
With respect to claim 7 reciting “…the multilayer members are connected in parallel…” the claim limitation fails to disclosure the members are electrically connected in parallel and thus having surfaces in contact with one another that are parallel, as shown in Tajima, meets the limitation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729